                        Case 19-50935-BLS               Doc 5      Filed 12/05/19        Page 1 of 1
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
et al.,1
                       Remaining Debtors.                             (Jointly Administered)


MICHAEL GOLDBERG, in his capacity as Liquidating Trustee
of the WOODBRIDGE LIQUIDATION TRUST,
                                                                      Adversary Proceeding
                                    Plaintiff,                        Case No. 19-50935 (BLS)
                        vs.

LANE FINANCIAL STRATEGIES LLC, RICHMOND
WEALTH MANAGEMENT LLC, and SCOTT LANE,

                                    Defendants.

                              FIRST AMENDED SUMMONS AND NOTICE OF PRETRIAL
                                 CONFERENCE IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the
clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days.

                   Address of Clerk:             United States Bankruptcy Court
                                                 824 North Market Street, 3rd Floor
                                                 Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff’s attorney. Name and address of
Plaintiff’s attorneys:

                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                      Andrew W. Caine
                                                     Bradford J. Sandler
                                                     Colin R. Robinson
                                             919 North Market Street, 17th Floor
                                         Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone: (302) 652-4100

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at
the following time and place.
                             Address: United States Bankruptcy Court      Courtroom No. 1
                             824 N. Market Street, 6th Floor
                             Wilmington, DE 19801                         Date and Time: Feb. 11, 2020 @ 10:00 a.m. (ET)

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

United States Bankruptcy
Court for the District of Delaware                              /s/ Una O’Boyle
Date: December 5, 2019                                          Clerk of the Bankruptcy Court



1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).

DOCS_DE:226506.2 94811/003
